DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, lines 20-23, which recite the limitation “…wherein the connection pipe and the suction pipe are automatically connected to each other by movement of the water tank when the water tank is inserted and are automatically separated from each other by the movement of the water tank when the water tank is withdrawn” should read “…wherein the connection pipe and the suction pipe are  press-fitted to each other by movement of the water tank when the water tank is inserted and are  separated from each other by the movement of the water tank when the water is withdrawn.” The specification ([0137]-[0142]) does not constitute an “automatic” connection, because it still requires action by the user and is therefore not an automated process. The term “automatic” adds confusion, and the term “press-fitted” would define the connection limitation described in the specification effectively without using the term automatic. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-8, 10-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Khwaja et al (US-20210100173-A1) and Griffin (US-20190082620-A1).
Regarding claim 1, Loessl et al discloses an apparatus for cultivating plants, the apparatus comprising:
a cabinet (400) having an interior space;
a door (16) to open or close the interior space (page 2, [0031], lines 1-4, wherein the embodiment of figure 4 also includes a door);
at least one bed (450a and 450b) provided in the interior space and used to cultivate the plants (page 4, [0058], lines 1-2);
at least one light assembly (430) to irradiate the at least one bed with light for photosynthesis (page 4, [0058], lines 1-2);
a machine compartment (440) provided at a lower portion of the cabinet to form a space independent from the interior space (see annotated figures 4(i) and 4(ii) below) and to receive a compressor (446) and a condenser (442) to adjust a temperature of the interior space (page 4, [0056], lines 4-8; [0057], lines 1-3);
413) disposed in the interior space to store water being supplied to the at least one bed (page 4, [0059]), wherein the water tank is provided in a space between a floor of the interior space and the at least one bed in a state in which the water tank is inserted into the interior space;
wherein the water tank is withdrawn from or inserted into the interior space (page 4, [0059], “…the apparatus may include a water tank arranged in a base of the housing…”); and

    PNG
    media_image1.png
    710
    610
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    708
    567
    media_image2.png
    Greyscale
a suction pipe provided inside of the water tank (page 4, [0059], lines 1-9, “configured to feed water from the water tank to the irrigation troughs”).
(Annotated Figure 4(i))					(Annotated Figure 4(ii))
Loessl et al does not teach a tank rail coupled to the water tank by which the water tank is withdrawn from or inserted into the interior space, that the suction pipe extends rearward through a rear surface of the water tank, or a connection pipe disposed at a rear of the water tank and provided at a position corresponding to the suction pipe, and wherein the connection pipe and the suction pipe are 
Khwaja et al discloses an apparatus for cultivating plants comprising a tank rail coupled to a water tank by which the water tank is withdrawn from or inserted into an interior space (page 6, [0117]; page 11, [0188]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al with the tank rail by which the water tank is withdrawn from or inserted into an interior space as disclosed by Khwaja et al for the benefit of allowing a user to remove the water reservoir to fill with water (Khwaja et al: page 21, [0339], lines 1-6) while allowing the reservoir to be guided back into place upon insertion (Khwaja et al: page 11, [0188]). 
Griffin discloses an apparatus for cultivating plants wherein a suction pipe is provided inside of the water tank (Abstract: “…a tank and a pump for pumping the bath from the tank upward through a plurality of pipes…”) and a connection pipe provided at a position corresponding to the suction pipe, and wherein the connection pipe and suction pipe are press-fitted to each other. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified above in view of Khwaja et al with a press-fitted connection and suction pipe for the benefit of allowing elements, such as the water tank and the pipe, to be swapped in and out of the system for cleaning or maintenance (Griffin: page 7, [0073]). It therefore would have been obvious (in view of Khwaja et al and Griffin) for the connection pipe and the suction pipe that press-fit to each other to be configured to connect to each other by movement of the water tank when the water tank is inserted and separated from each other by the movement of the water tank when the water tank is withdrawn for the benefit of minimizing the time associated with maintenance.

Regarding claim 3, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants wherein the machine compartment (Loessl et al: 440) includes at least a portion open through a rear surface of the cabinet (Loessl et al: page 4, [0056], wherein the cooling appliance “may be arranged on a rear side wall”).
Regarding claim 4, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants comprising a pump configured to supply water to the at least one bed, wherein the pump is connected with the water tank through the connection pipe and the suction pipe (Loessl et al: page 15, [0165], lines 1-6; in view of Griffin as modified above). Loessl et al as modified above does not teach that a valve is configured to supply water to the at least one bed, wherein the valve is connected with the water tank through the connection pipe and the suction pipe.
Griffin further teaches that a valve is provided to supply water from a tank to at least one bed (Griffin: Abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified above with the valve as disclosed by Griffin for the benefit of providing a user with the ability to control the flow of water to the plants (Griffin: Abstract). 
Regarding claims 5-6, Loessl et al as modified above in view of Khwaja et al and Griffin does not teach that the pump and the valve are provided between the machine compartment and the water tank 
Regarding claim 7, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants wherein the water tank is provided detachably in the interior space (Loessl et al: page 4, [0059], “…the apparatus may include a water tank arranged in a base of the housing…”). 
Regarding claim 8, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants wherein a top surface of the machine compartment and a top surface of the water tank are provided below the at least one bed (Loessl et al: see annotated figure 4(i) above).
Regarding claim 10, Loessl et al as modified above in view of Khwaja et al and Griffin teaches (Loessl et al: figure 5) an apparatus for cultivating plants further comprising a duct (Loessl et al: 549a and 549b) through which the machine compartment and the interior space communicate with each other such that air in the machine compartment is introduced into the interior space (Loessl et al: page 6, [0072]).
Regarding claim 11, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants wherein a step protrudes inward of the interior space from a position corresponding to the machine compartment (Loessl et al: see annotated figure 4(i) above); and wherein Loessl et al: page 4, [0059]).
Regarding claim 12, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants wherein the water tank is positioned lower than a top surface of the step (Loessl et al: see annotated figure 4(i) above).
Regarding claim 13, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants wherein the at least one bed (Loessl et al: 450a) covers a top surface of the step and a top surface of the water tank (Loessl et al: see figure 6 for a clearer side profile of the apparatus).
Regarding claim 14, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants wherein a width of the water tank corresponds to a width of the interior space, and a height of the water tank corresponds to a distance from the floor of the interior space to a bottom surface of the at least one bed (Loessl et al: see annotated figure 4(ii) above).
Regarding claim 17-18, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants wherein a pump is provided to supply water from the tank to the at least one bed (Loessl et al: page 15, [0165], lines 1-6). Loessl et al as modified above does not teach that a valve is provided to supply water from the water tank to the at least one bed. Griffin further teaches that a valve is provided to supply water from a tank to at least one bed (Griffin: Abstract). T would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified above with the valve as disclosed by Griffin: Abstract).
Loessl et al as modified above in view of Khwaja et al and Griffin does not teach that the pump and valve re provided between a front surface of the step and a rear surface of the water tank wherein the water tank covers a space in which the pump and the valve are provided; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have repositioned the pump and valve such that they are provided between a front surface of the step and a rear surface of the water tank wherein the water tank covers a space in which the pump and the valve are provided, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. This would have been done for the benefit of arranging the parts to minimize any empty space, thus maximizing the space available in the apparatus for growing plants, increasing the quantity of plants grown. 
Regarding claim 19, Loessl et al as modified above in view of Khwaja et al and Griffin teaches an apparatus for cultivating plants wherein the space in which the water tank is received is further defined by the at least one bed (Loessl et al: see annotated figure 4(ii) above). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Khwaja et al (US-20210100173-A1) and Griffin (US-20190082620-A1), and further in view of Oberst (US-8910419-B1).
Regarding claim 2, Loessl et al as modified above in view of Khwaja et al and Griffin teaches (Loessl et al: figure 4) an apparatus for cultivating plants wherein the water tank is provided in front of the machine compartment. Loessl et al as modified above does not disclose that the water tank is figure 2) an apparatus for cultivating plants wherein the water tank (63) is exposed when the door is open. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified above with the water tank exposed when the door is open as disclosed by Oberst for the benefit of providing the water tank in the apparatus such that it is easily accessible to a user.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Khwaja et al (US-20210100173-A1) and Griffin (US-20190082620-A1), and further in view of Wang et al (CN-103416292-A).
Regarding claim 9, Loessl et al as modified above in view of Khwaja et al and Griffin does not disclose that a front surface of the at least one bed and a front surface of the water tank are vertically aligned. Wang et al teaches (figures 6 and 7) an apparatus for cultivating plants wherein a front surface of the at least one bed (9) and a front surface of the water tank (56) are vertically aligned. It would have been obvious for one of ordinary skill in the at before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified above with the vertically aligned front surfaces of the at least one bed and water tank as disclosed by Wang et al for the benefit of minimizing . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Khwaja et al (US-20210100173-A1) and Griffin (US-20190082620-A1), and further in view of Oberst (US-8910419-B1) and Carroll et al (US-20150223407-A1). 
Regarding claim 16, Loessl et al as modified above in view of Khwaja et al and Griffin does not disclose an apparatus for cultivating plants wherein the water tank is exposed when the door is open, and wherein at least a portion of the water tank is formed to be transparent such that an inner portion of the water tan k is viewable when the door is open. Oberst teaches (figure 2) a refrigerator for cultivating plants wherein the water tank (63) is exposed when the door is open. Carroll et al teaches a system for growing plants wherein a water tank is made from a transparent material (page 4, [0051], lines 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified above with the water tank exposed when the door is open as disclosed by Oberst and the transparent water tank as disclosed by Carroll et al for the benefit of providing the water tank in the apparatus such that it is easily 

Claims 20 and 22-27 are under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Khwaja et al (US-20210100173-A1) and Griffin (US-20190082620-A1), and further in view of Wang et al (CN-103416292-A) and Martin (US-3458951-A).
Regarding claim 20, Loessl et al as modified above in view of Khwaja et al and Griffin discloses an apparatus for cultivating plants comprising an evaporator (Loessl et al: 444) (Loessl et al: Page 4, [0057], lines 1-3). Loessl et al as modified above does not disclose that the evaporator is provide don an inner rear surface of the interior space or that a heater is provided at an outer rear surface of the interior space.
Wang et al teaches (figure 8) an apparatus for cultivating plants wherein an evaporator (34) is provided on an inner rear surface of the interior space (page 11, [0063], lines 430-431). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified above with the evaporator provided on an inner rear surface of the interior space as disclosed by Wang et al for the benefit of removing unwanted heat from the interior space where the plants are growing (as generally understood as the function of an evaporator in a refrigeration system).
Martin teaches (figures 2 and 4) an apparatus for cultivating plants comprising a heater (58) provided at an outer rear surface of the interior space (column 3, lines 63-68). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified above with the heater positioned at an outer rear surface of the interior space, and also positioned with the evaporator coils, as disclosed by 
Regarding claim 22, Loessl et al as modified above in view of Khwaja et al, Griffin, Wang et al, and Martin teaches an apparatus for cultivating plants wherein the heater is provided at a position corresponding to the evaporator (Martin: column 3, lines 63-72, such that the air “impinges fully upon both the heating and cooling elements”). 
Regarding claim 23, Loessl et al as modified above in view of Khwaja et al, Griffin, Wang et al, and Martin teaches an apparatus for cultivating plants wherein the evaporator overlaps a space defined by the at least one bed (Wang et al: figure 8).
Regarding claim 24, Loessl et al as modified above in view of Khwaja et al, Griffin, Wang et al, and Martin teaches (Loessl et al: figure 5 and figure 6b) an apparatus for cultivating plants wherein a blower assembly (Loessl et al: 548a, 548b, 434a, and 434b) is provided beside the evaporator to circulate internal air in the interior space (Loessl et al: page 6, [0072], lines 1-6). Loessl et al as modified above does not teach that the blower assembly is provided in front of the evaporator; however, it would have been an obvious matter of design choice to have positioned the blower assembly in front of the evaporator, since applicant has not disclosed that positioning the blower assembly in front of the evaporator solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the blower assembly positioned beside the evaporator, as taught by Loessl et al. This would be done for the benefit of arranging the parts to minimize any empty space, thus 
Regarding claim 25, Loessl et al as modified above in view of Khwaja et al, Griffin, Wang et al, and Martin teaches (Loessl et al: figure 4) an apparatus for cultivating plants, wherein the blower assembly is interposed between the at least one light assembly and the at least one bed (Loessl et al: page 5, [0065]; page 8, [0091]).
Regarding clam 26, Loessl et al as modified above in view of Khwaja et al, Griffin, Wang et al, and Martin teaches (Loessl et al: figure 6a) an apparatus for cultivating plants, wherein the blower assembly covers a rear wall surface of the interior space, which is interposed between the at least one Loessl et al: page 2, [0022]; page 7, [0081]) (see annotated 
    PNG
    media_image3.png
    698
    925
    media_image3.png
    Greyscale
figure 6a below).
(Annotated Figure 6a)
	Regarding claim 27, Loessl et al as modified above in view of Khwaja et al, Griffin, Wang et al, and Martin teaches (Loessl et al: figure 5) an apparatus for cultivating plants ,wherein an outlet of the blower assembly (Loessl et al: 535a and 535b), which is configured to discharge air, is provided adjacent to a surface of the at least one light assembly (Loessl et al: 532a and 532b) (Loessl et al: page 8, [0090]), and wherein an inlet to introduce air to the blower assembly is provided adjacent to the rear-side (Loessl et al: page 8, [0091], lines 1-6). Loessl et al does not teach that the outlet is provided adjacent to a bottom surface of the light assembly or that the inlet is provided adjacent to a top surface of the at least one bed; however, it would have been an obvious matter of design choice to have positioned the outlet adjacent to a bottom surface of the light assembly and the inlet adjacent to the top surface of the plurality of beds, since applicant has not disclosed that the location of the inlet or outlet of the blower . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Khwaja et al (US-20210100173-A1), Griffin (US-20190082620-A1), Wang et al (CN-103416292-A) and Martin (US-3458951-A), and further in view of Lee et al (US-3458951-A).
Regarding claim 21, Loessl et al as modified above in view of Khwaja et al, Griffin, Wang et al, and Martin does not disclose an apparatus for cultivating plants wherein the evaporator is a roll-bond type evaporator. Lee et al teaches a refrigerator that utilizes a roll-bond type evaporator (page 4, [0067], lines 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified with the roll-bond type evaporator as disclosed by Lee et al for the benefit of using an evaporator that is common amongst refrigeration systems, thus simplifying the manufacturing process. 
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
The argument toward claim 1 directed to Loessl not suggesting how water is fed from the water tank to the beds is not persuasive (Remarks: page 9). Loessl discloses an irrigation apparatus in which water from a tank is fed to irrigation troughs, which are associated with the beds (Loessl: page 2, [0035]; page 4, [0058]). Loessl therefore does suggest how water is fed from a water tank to the irrigation troughs, and thus to the beds. Loessl further discloses the suction pipe, as water is “fed to the irrigation troughs from a water tank” (Loessl: page 2, [0035]) via a pump (Loessl: page 15, [0165]). 
Additionally, regarding the argument toward claim 1 directed to Loessl not suggesting that the water tank is withdrawn from and inserted into the apparatus (Remarks: page 9), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the water tank disclosed by Loessl is structurally capable of being withdrawn from the apparatus. 
Furthermore, the argument toward claim 1 directed to Griffin failing to teach a suction pipe provided inside of a water tank is not persuasive since, as described above, Griffin discloses “a pump for pumping the bath from the tank upwardly through a plurality of pipes” (Griffin: Abstract). 
Regarding the argument toward claim 1 directed to the issue of new matter, applicant’s argument have been fully considered. The arguments are not persuasive the word “automatic” properly describes the pipe connection, but rather that the pipes are press-fitted. See the claim objection above. 
Applicant’s arguments with respect to claims 2-14 and 16-27 are moot since a new grounds of rejection is used for the independent claim from which they are dependent, as necessitated by the amendments and in view of the claim objection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644        

/MONICA L BARLOW/Primary Examiner, Art Unit 3644